Exhibit 10.1

 

AMENDED AND RESTATED

DAWSON GEOPHYSICAL COMPANY
2006 STOCK AND PERFORMANCE INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I Introduction

1

ARTICLE II Objectives

1

ARTICLE III Definitions

2

Section 3.1

Definitions

2

ARTICLE IV Eligibility

6

Section 4.1

Employees

6

Section 4.2

Directors

6

Section 4.3

Consultants

6

ARTICLE V Common Stock Available for Awards

6

Section 5.1

Award Limitations

6

Section 5.2

Unissued Awards

7

ARTICLE VI Administration.

7

Section 6.1

Administration by the Committee

7

Section 6.2

Liability of the Committee

8

Section 6.3

Authority of the Board

8

Section 6.4

Delegation of Authority

9

ARTICLE VII Employee Awards and Consultant Awards

9

Section 7.1

Employee Awards

9

Section 7.2

Limitations

12

Section 7.3

Consultant Awards

12

ARTICLE VIII Director Awards

12

Section 8.1

Grant of Director Awards

12

Section 8.2

Options

13

Section 8.3

Stock Appreciation Rights

13

Section 8.4

Stock Awards

13

Section 8.5

Performance Awards

13

Section 8.5

Limitations

13

ARTICLE IX Change of Control

14

Section 9.1

Acceleration of Vesting

14

Section 9.2

Exercise Period for Options and SARs

14

ARTICLE X Non-United States Participants

14

ARTICLE XI Payment of Awards

14

Section 11.1

General

14

Section 11.2

Dividends, Earnings and Interest

14

Section 11.3

Cash-out of Awards

15

ARTICLE XII Option Exercise

15

Section 12.1

Exercise in General

15

Section 12.2

Exercise through Attestation

15

ARTICLE XIII Taxes

15

ARTICLE XIV Amendment, Modification, Suspension, or Termination of the Plan

16

Section 14.1

In General

16

Section 14.2

Exceptions

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE XV Assignability

16

ARTICLE XVI Adjustments

17

Section 16.1

Adjustments in General

17

Section 16.2

Proportionate Adjustments

17

ARTICLE XVII Restrictions

18

ARTICLE XVIII Unfunded Plan

18

ARTICLE XIX Right to Employment

19

ARTICLE XX Successors

19

ARTICLE XXI Governing Law

19

ARTICLE XXII Effectiveness and Term

19

 

ii

--------------------------------------------------------------------------------


 

RECITALS

 

WHEREAS, Dawson Geophysical Company, a Texas corporation (“Pre-Merger Dawson”),
has maintained the Dawson Geophysical Company 2006 Stock and Performance
Incentive Plan (the “Prior Plan”); and

 

WHEREAS, pursuant to Section 4.1(e) of the Merger Agreement by and among
Pre-Merger Dawson, TGC Industries, Inc. (the “Company”) and certain other
parties thereto, dated October 8, 2014 (the “Merger Agreement”), the Company
shall assume, as of the Effective Time (as defined in the Merger Agreement) the
Prior Plan and the Rollover Awards thereunder (as defined in the Merger
Agreement), and the Prior Plan and each such Rollover Award shall become,
respectively, a plan and award of the Company (the “Assumption”); and

 

WHEREAS, in connection with the Assumption, such adjustments shall be made to
the Prior Plan and the Rollover Awards as may be necessary to reflect the merger
and associated transactions contemplated by the Merger Agreement (the “Merger”),
including the substitution of Parent Common Stock (as defined in the Merger
Agreement) for the Pre-Merger Dawson common stock thereunder, such that, except
with respect to such adjustments, the Rollover Awards shall be subject to the
same terms and conditions as set forth in the applicable award agreements
thereto and the Prior Plan; and

 

WHEREAS, pursuant to Section 2.1 of the Merger Agreement, the Company shall
change its name to “Dawson Geophysical Company” immediately prior to the Merger;
and

 

WHEREAS, the Company desires to amend, restate and continue the Prior Plan,
effective as of the Effective Time, to reflect the Merger Agreement and the
Assumption.

 

NOW, THEREFORE, pursuant to the provisions set forth below, the Prior Plan is
hereby amended and restated in its entirety to read as follows:

 

ARTICLE I
INTRODUCTION

 

Effective as of the Effective Time (as defined in the Merger Agreement)
(February 11, 2015), the Company has assumed the Prior Plan as the Amended and
Restated Dawson Geophysical Company 2006 Stock and Performance Incentive Plan
(the “Plan”) in order to reward certain corporate officers and employees,
consultants and nonemployee directors of the Company and its Subsidiaries by
providing for certain cash benefits and by enabling such persons to acquire
shares of Common Stock of the Company.

 

ARTICLE II
OBJECTIVES

 

The purpose of the Plan is to further the interests of the Company, its
Subsidiaries and its shareholders by providing incentives in the form of Awards
to certain employees, consultants and nonemployee directors who can contribute
materially to the success and profitability of the Company and its
Subsidiaries.  Such Awards will recognize and reward outstanding performance and
individual contributions and give Participants in the Plan an interest in the
Company that is parallel to that of the shareholders, thus enhancing the
proprietary and personal interest of such Participants in the Company’s
continued success and progress.  This Plan will also enable the

 

1

--------------------------------------------------------------------------------


 

Company and its Subsidiaries to attract and retain such employees, consultants
and nonemployee directors.

 

ARTICLE III
DEFINITIONS

 

Section 3.1                                    Definitions.  As used herein, the
terms set forth below shall have the following respective meanings:

 

“Award” means an Employee Award, a Director Award or a Consultant Award, which
Award shall include a Rollover Award.

 

“Award Agreement” means one or more Employee Award Agreement, Director Award
Agreement or Consultant Award Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an Award denominated in cash.

 

“Change of Control” means one or more events reflected in an Award Agreement,
which:

 

(i)                                     impact the control of:

(A)                               the Company, or

(B)                               the Board, or

(ii)                                  reflect a significant change in the
ownership of:

(A)                               the Company or its Subsidiaries, or

(B)                               the assets of the Company.

 

Notwithstanding the paragraph above or the definition contained in an Award
Agreement, in the event an Award is or becomes subject to section 409A of the
Code, if the payment associated with such Award is permitted upon the occurrence
of a Change of Control, the events that constitute a Change of Control shall be
limited to the extent necessary to comply with the requirements of section 409A
of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer certain
portions of the Plan.

 

“Common Stock” means Dawson Geophysical Company common stock, par value $0.01
per share.

 

“Company” means Dawson Geophysical Company, a Texas corporation.

 

“Consultant” means a person other than an Employee or a Nonemployee Director
providing bona fide services to the Company or any of its Subsidiaries as a
consultant or advisor,

 

2

--------------------------------------------------------------------------------


 

as applicable, who was not serving as a consultant or advisor of the Company or
any of its Subsidiaries immediately prior to the Effective Time (as defined in
the Merger Agreement); provided that such person is a natural person and that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for any securities of the Company.

 

“Consultant Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award or Performance Award, whether granted singly, in combination,
or in tandem, to a Consultant pursuant to such applicable terms, conditions and
limitations as may be established in order to fulfill the objectives of the
Plan.

 

“Consultant Award Agreement” means one or more agreements between the Company
and a Consultant setting forth the terms, conditions and limitations applicable
to a Consultant Award.

 

“Director” means an individual serving as a member of the Board who was not
serving as such a member of the Board of the Company immediately prior to the
Effective Time (as defined in the Merger Agreement).

 

“Director Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award, or Performance Award, whether granted singly, in combination,
or in tandem, to a Participant who is a Nonemployee Director pursuant to such
applicable terms, conditions and limitations as may be established in order to
fulfill the objectives of the Plan.

 

“Director Award Agreement” means one or more agreements between the Company and
a Nonemployee Director setting forth the terms, conditions and limitations
applicable to a Director Award.

 

“Dividend Equivalents” means, with respect to Restricted Stock Units or shares
of Restricted Stock that are to be issued at the end of the Restriction Period,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.

 

“Effective Date” means the date described in ARTICLE XXII.

 

“Employee” means (i) an employee of the Company or any of its Subsidiaries who
was not serving as an employee of the Company or any of its Subsidiaries
immediately prior to the Effective Time (as defined in the Merger Agreement),
and (ii) an individual who has agreed to become such an employee of the Company
or any of its Subsidiaries and is expected to become such an employee within the
following six (6) months.

 

“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination, or in tandem, to an
Employee pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as may be established in order to
fulfill the objectives of the Plan.

 

3

--------------------------------------------------------------------------------


 

“Employee Award Agreement” means one or more agreements between the Company and
an Employee setting forth the terms, conditions and limitations applicable to an
Employee Award.

 

“Exchange Act”  means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock means, as of a particular date:

 

(a)                                 if shares of Common Stock are listed on a
national securities exchange, the mean between the highest and lowest sales
price per share of the Common Stock on the consolidated transaction reporting
system for the principal national securities exchange on which shares of Common
Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at the time of exercise or other relevant time (as determined under
procedures established by the Committee),

 

(b)                                 if shares of Common Stock are not so listed
but are quoted by The Nasdaq Stock Market, Inc., the mean between the highest
and lowest sales price per share of Common Stock reported on the consolidated
transaction reporting system for The Nasdaq Stock Market, Inc., or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, or, at the discretion of the
Committee, the price prevailing as quoted by The Nasdaq Stock Market, Inc. at
the time of exercise,

 

(c)                                  if the Common Stock is not so listed or
quoted, the mean between the closing bid and asked price on that date, or, if
there are no quotations available for such date, on the last preceding date on
which such quotations shall be available, as reported by The Nasdaq Stock
Market, Inc., or, if not reported by The Nasdaq Stock Market, Inc., by the
National Quotation Bureau Incorporated, or

 

(d)                                 if shares of Common Stock are not publicly
traded, the most recent value determined by an independent appraiser appointed
by the Company for such purpose.

 

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.  The Grant Date for a substituted award is the grant date of the original
award.

 

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.

 

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

 

4

--------------------------------------------------------------------------------


 

“Incumbent Board” means the members who, as of the Effective Date, comprise the
Board.

 

“Nonemployee Director” means an individual serving as a member of the Board who
is not an Employee who was not serving as such a member of the Board of the
Company immediately prior to the Effective Time (as defined in the Merger
Agreement).

 

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which right may be an Incentive Stock Option or a
Nonqualified Stock Option.

 

“Participant” means an Employee, Director or Consultant to whom an Award has
been granted under this Plan.

 

“Performance Award” means an award made pursuant to this Plan that is subject to
the attainment of one or more Performance Goals.

 

“Performance Goal” means one or more organizational or individual standards
preestablished by the Committee to determine in whole or in part whether a
Performance Award shall be earned.  Performance standards shall relate to a
performance period of at least twelve (12) consecutive months in which the
Employee, Director or Consultant performs services for the Company or any
Subsidiary.  Performance standards shall be considered preestablished if they
are established in writing by not later than ninety (90) days after the
commencement of the period of service to which the standards relate, and only if
the outcome is substantially uncertain at the time the standards are
established.

 

“Plan” means the Amended and Restated Dawson Geophysical Company 2006 Stock and
Performance Incentive Plan, as such Plan may be amended from time to time.

 

“Reload” means the automatic grant of a new Option or SAR upon the exercise of
an existing Option or SAR.

 

“Restricted Stock” means any shares of Common Stock that are restricted or
subject to forfeiture provisions.

 

“Restricted Stock Unit” means a Stock Unit that is restricted or subject to
forfeiture provisions.

 

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to such Award is no longer restricted or
subject to forfeiture provisions.

 

“SAR” means a Stock Appreciation Right.

 

5

--------------------------------------------------------------------------------

 


 

“Stock Appreciation Right” means a right to receive a payment, in cash or Common
Stock, equal to the excess of the Fair Market Value of a specified number of
shares of Common Stock on the date the right is exercised over the Fair Market
Value of such shares on the Grant Date, in each case, as determined by the
Committee.

 

“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock or Restricted Stock Units.

 

“Stock Based Awards Limitations” means the limitations set forth in
Section 7.2(b) and Section 7.2(a) below.

 

“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).

 

“Subsidiaries” means more than one Subsidiary.

 

“Subsidiary” means in the case of a corporation, any corporation of which the
Company directly or indirectly owns shares representing fifty percent (50%) or
more of the combined voting power of the shares of all classes or series of
capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the stockholders of such corporation, in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns fifty
percent (50%) or more of the voting, capital or profits interests (whether in
the form of partnership interests, membership interests or otherwise), and any
other corporation, partnership or other entity that is a “subsidiary” of the
Company within the meaning of Rule 405 promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended.

 

ARTICLE IV
ELIGIBILITY

 

Section 4.1                                    Employees.  All Employees are
eligible for the grant of Employee Awards under this Plan in the discretion of
the Committee.

 

Section 4.2                                    Directors.  Nonemployee Directors
are eligible for the grant of Director Awards under this Plan.

 

Section 4.3                                    Consultants.  All Consultants are
eligible for the grant of Consultant Awards under this Plan.

 

ARTICLE V
COMMON STOCK AVAILABLE FOR AWARDS

 

Section 5.1                                    Award Limitations.  Subject to
the provisions of ARTICLE XVI hereof, no Award shall be granted if it shall
result in the aggregate number of shares of Common Stock issued under the Plan
plus the number of shares of Common Stock covered by or subject to Awards then
outstanding under this Plan (after giving effect to the grant of the Award in

 

6

--------------------------------------------------------------------------------


 

question) to exceed 828,106 (it being understood that such number originally
amounted to 750,000 under the Prior Plan).

 

Section 5.2                                    Unissued Awards

 

(a)                                 The number of shares of Common Stock that
are the subject of Awards under this Plan that are forfeited or terminated,
expire unexercised, are settled in cash in lieu of Common Stock or in a manner
such that all or some of the shares covered by an Award are not issued to a
Participant or are exchanged for Awards that do not involve Common Stock, shall
again immediately become available for Awards hereunder.  If the Grant Price or
other purchase price of any Option or other Award granted under the Plan is
satisfied by tendering shares of Common Stock to the Company, or if the tax
withholding obligation resulting from the settlement of any such Option or other
Award is satisfied by tendering or withholding shares of Common Stock, only the
number of shares of Common Stock issued net of the shares of Common Stock
tendered or withheld shall be deemed delivered for purposes of determining usage
of shares against the maximum number of shares of Common Stock available for
delivery under the Plan or any sublimit set forth above.

 

(b)                                 Shares of Common Stock delivered under the
Plan as an Award or in settlement of an Award issued or made:

 

(i)                                     upon the assumption, substitution,
conversion or replacement of outstanding awards under a plan or arrangement of
an entity acquired in a merger or other acquisition; or

 

(ii)                                  as a post-transaction grant under such a
plan or arrangement of an acquired entity

 

shall, in each case, not reduce or be counted against the maximum number of
shares of Common Stock available for delivery under the Plan, to the extent that
the exemption for transactions in connection with mergers and acquisitions from
the shareholder approval requirements of the Nasdaq National Market for equity
compensation plans applies.

 

(c)                                  The Committee may from time to time adopt
and observe such rules and procedures concerning the counting of shares against
the Plan maximum or any sublimit as it may deem appropriate, including
rules more restrictive than those set forth above to the extent necessary to
satisfy the requirements of any national stock exchange on which the Common
Stock is listed or any applicable regulatory requirement.  The Board and the
appropriate officers of the Company are authorized to take from time to time
whatever actions are necessary, and to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.

 

ARTICLE VI
ADMINISTRATION.

 

Section 6.1                                    Administration by the Committee.

 

(a)                                 This Plan shall be administered by the
Committee, except as otherwise provided herein.  Subject to the provisions
hereof, the Committee shall have

 

7

--------------------------------------------------------------------------------


 

full and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof.  The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan, as it may deem
necessary or proper.  Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.

 

(b)                                 The Committee, in its discretion, may:

 

(i)                                     provide for the extension of the
exercisability of an Employee Award or Consultant Award,

 

(ii)                                  accelerate the vesting or exercisability
of an Employee Award or Consultant Award,

 

(iii)                               eliminate or make less restrictive any
restrictions applicable to an Employee Award or Consultant Award,

 

(iv)                              waive any restriction or other provision of
this Plan (insofar as such provision relates to Employee Awards or to Consultant
Awards) or an Employee Award or Consultant Award,

 

(v)                                 otherwise amend or modify an Employee Award
or Consultant Award in any manner, or

 

(vi)                              correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes.

 

(c)                                  The Committee may do the preceding actions
in any manner that is either:

 

(i)                                     not adverse to the Participant to whom
such Employee Award or Consultant Award was granted or

 

(ii)                                  consented to by such Participant.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Committee shall not be considered to have any discretion to amend
or modify an Employee Award or Consultant Award in any manner than would cause
the Award or the Participant who holds the Award to be subject to, or violate,
the provisions of section 409A of the Code with respect to such Award, unless
otherwise agreed to by the Participant.

 

Section 6.2                                    Liability of the Committee.  No
member of the Committee shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by any officer of the Company
in connection with the performance of any duties under this Plan, except for his
or her own willful misconduct or as expressly provided by statute.

 

Section 6.3                                    Authority of the Board.  The
Board shall have the same powers, duties, and authority to administer the Plan
with respect to Director Awards as the Committee retains with respect to
Employee Awards and Consultant Awards.

 

8

--------------------------------------------------------------------------------


 

Section 6.4                                    Delegation of Authority. The
Committee may engage or authorize the engagement of a third party administrator
to carry out administrative functions under the Plan.

 

ARTICLE VII
EMPLOYEE AWARDS AND CONSULTANT AWARDS

 

Section 7.1                                    Employee Awards.  The Committee
shall determine the type or types of Employee Awards to be made under this Plan
and shall designate from time to time the Employees who are to be the recipients
of such Awards.  Each Employee Award may, in the discretion of the Committee, be
embodied in an Employee Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion and, if required by the Committee, shall be signed by the Participant
to whom the Employee Award is granted and signed for and on behalf of the
Company.  Employee Awards may consist of those Awards listed in this ARTICLE VII
and may be granted singly, in combination or in tandem.  Employee Awards may
also be granted in combination or in tandem with, in replacement of (subject to
the last sentence of ARTICLE XIV), or as alternatives to, grants or rights under
this Plan or any other employee plan of the Company or any of its Subsidiaries,
including the plan of any acquired entity.  An Employee Award may provide for
the grant or issuance of additional, replacement or alternative Employee Awards
upon the occurrence of specified events, including the exercise of the original
Employee Award granted to a Participant.  All or part of an Employee Award may
be subject to conditions established by the Committee, which may include, but
are not limited to, continuous service with the Company and its Subsidiaries,
achievement of specific business objectives, items referenced in
Section 7.1(e)(ii)(B) below, and other comparable measurements of performance. 
Upon the termination of employment by a Participant who is an Employee, any
unexercised, deferred, unvested, or unpaid Employee Awards shall be treated as
set forth in the applicable Employee Award Agreement or as otherwise specified
by the Committee.

 

(a)                                 Options.  An Employee Award may be in the
form of an Option, which may be an Incentive Stock Option or a Nonqualified
Stock Option.  The Grant Price of an Option shall be not less than the Fair
Market Value of the Common Stock subject to such Option on the Grant Date.  The
term of the Option shall extend no more than ten (10) years after the Grant
Date.  Options may not include provisions that Reload the Option upon exercise. 
Similarly, Options may not be repriced or otherwise modified in any way that
would constitute a reduction in the Grant Price associated with such Options. 
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded to Employees pursuant to this Plan, including
the Grant Price, the term of the Options, the number of share subject to the
Option and the date or dates upon which they become exercisable, shall be
determined by the Committee.

 

(b)                                 Stock Appreciation Rights.  An Employee
Award may be in the form of an SAR.  On the Grant Date, the Grant Price of an
SAR shall be not less than the Fair Market Value of the Common Stock subject to
such SAR.  The holder of a tandem SAR may elect to exercise either the option or
the SAR, but not both.  The exercise period for an SAR shall extend no more than
ten (10) years after the Grant Date.  SARs may not include provisions that
Reload the SAR upon exercise.  Similarly, SARs may not be repriced or otherwise
modified in any way that would constitute a reduction in the

 

9

--------------------------------------------------------------------------------


 

Grant Price associated with such SARs.  Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any SARs awarded to Employees
pursuant to this Plan, including the Grant Price, the term of any SARs, and the
date or dates upon which they become exercisable, shall be determined by the
Committee.

 

(c)                                  Stock Awards.  An Employee Award may be in
the form of a Stock Award.  The terms, conditions and limitations applicable to
any Stock Awards granted pursuant to this Plan shall be determined by the
Committee, subject to the limitations set forth below.

 

(d)                                 Cash Awards.  An Employee Award may be in
the form of a Cash Award.  The terms, conditions and limitations applicable to
any Cash Awards granted pursuant to this Plan shall be determined by the
Committee.

 

(e)                                  Performance Awards.  Any Employee Award may
be in the form of a Performance Award.  The terms, conditions and limitations
applicable to any Performance Awards granted to Participants pursuant to this
Plan shall be determined by the Committee, subject to the limitations set forth
below.  Any Stock Award granted as an Employee Award which is a Performance
Award shall have a minimum Restriction Period of twelve (12) months from the
Grant Date, provided that the Committee may provide for earlier vesting upon a
termination of employment by reason of death, disability, layoff, retirement or
change in control.  The Committee shall set Performance Goals in its discretion
which, depending on the extent to which they are met, will determine the value
and/or amount of Performance Awards that will be paid out to the Participant
and/or the portion of an Award that may be exercised.

 

(i)                                     Nonqualified Performance Awards. 
Performance Awards granted to Employees that are not intended to qualify as
qualified performance-based compensation under section 162(m) of the Code, or
that are Options or SARs, shall be based on achievement of Performance Goals and
be subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.

 

(ii)                                  Qualified Performance Awards

 

(A)                               Performance Awards granted to Employees under
the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested, or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals, which are established by the
Committee while the outcome is substantially uncertain and prior to the earlier
to occur of the following:

 

(I)                                   ninety (90) days after the commencement of
the period of service to which the Performance Goal relates, and

 

(II)                              the lapse of twenty-five percent (25%) of the
period of service (as scheduled in good faith at the time the goal is
established).

 

(B)                               A Performance Goal is objective if a third
party having knowledge of the relevant facts could determine whether the goal

 

10

--------------------------------------------------------------------------------


 

is met.  Such a Performance Goal may be based on one or more business criteria
that apply to the Employee, one or more business units, divisions or sectors of
the Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies.  A Performance Goal may include one
or more of the following:

 

(I)                                   Increased revenue;

 

(II)                              Net income measures (including but not limited
to income after capital costs and income before or after taxes);

 

(III)                         Stock price measures (including but not limited to
growth measures and total shareholder return);

 

(IV)                          Market share;

 

(V)                               Earnings per share (actual or targeted
growth);

 

(VI)                          Earnings before interest, taxes, depreciation, and
amortization (“EBITDA”);

 

(VII)                     Economic value added (“EVA”);

 

(VIII)                Cash flow measures (including but not limited to net cash
flow and net cash flow before financing activities);

 

(IX)                          Return measures (including but not limited to
return on equity, return on average assets, return on capital, risk-adjusted
return on capital, return on investors’ capital and return on average equity);

 

(X)                               Operating measures (including operating
income, funds from operations, cash from operations, after-tax operating income,
sales volumes, production volumes, and production efficiency);

 

(XI)                          Expense measures (including but not limited to
finding and development costs, overhead cost and general and administrative
expense);

 

(XII)                     Margins;

 

(XIII)                Shareholder value;

 

(XIV)                 Total shareholder return;

 

(XV)                      Proceeds from dispositions;

 

(XVI)                 Production volumes;

 

(XVII)            Total market value; and

 

(XVIII)       Corporate values measures (including ethics compliance,
environmental, and safety).

 

11

--------------------------------------------------------------------------------


 

(iii)                               Unless otherwise stated, a Performance Goal
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria).  In interpreting Plan provisions applicable to Performance
Awards that are intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code, it is the intent of the Plan to conform with
the standards of Section 162(m) of the Code and Treasury Regulation
§1.162-27(e)(2)(i), as to grants to those Employees whose compensation is, or is
likely to be, subject to Section 162(m) of the Code, and the Committee in
establishing such goals and interpreting the Plan shall be guided by such
provisions.  Prior to the payment of any compensation based on the achievement
of Performance Goals for such Performance Awards, the Committee must certify in
writing that applicable Performance Goals and any of the material terms thereof
were, in fact, satisfied.  Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Performance Awards, which are
intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, shall be determined by the Committee.

 

Section 7.2                                    Limitations.  Notwithstanding
anything to the contrary contained in this Plan, the following limitations shall
apply to any Employee Awards made hereunder:

 

(a)                                 no Participant may be granted, during any
calendar year, Employee Awards consisting of Options or SARs (including Options
or SARs that are granted as Performance Awards) that are exercisable for more
than 176,000 shares of Common Stock (it being understood that such number
amounted to 100,000 under the Prior Plan immediately prior to the Effective Time
(as defined in the Merger Agreement)); and

 

(b)                                 no Participant may be granted, during any
calendar year, Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 176,000 shares of Common
Stock (it being understood that such number amounted to 100,000 under the Prior
Plan immediately prior to the Effective Time (as defined in the Merger
Agreement)).

 

Section 7.3                                    Consultant Awards.  Subject to
the limitations described in this ARTICLE VII, the Committee shall have the sole
responsibility and authority to determine the type or types of Consultant Awards
to be made under this Plan and the terms, conditions and limitations applicable
to such Awards.

 

ARTICLE VIII
DIRECTOR AWARDS

 

Section 8.1                                    Grant of Director Awards.  The
Board may grant Director Awards to Nonemployee Directors of the Company from
time to time in accordance with this ARTICLE VIII.  Director Awards may consist
of those Awards listed in this ARTICLE VIII and may be granted singly, in
combination, or in tandem.  Each Director Award may, in the discretion of the
Board, be embodied in a Director Award Agreement, which shall contain such
terms, conditions and limitations as shall be determined by the Board in its
sole discretion and, if required by the

 

12

--------------------------------------------------------------------------------


 

Board, shall be signed by the Participant to whom the Director Award is granted
and signed for and on behalf of the Company.

 

Section 8.2                                    Options.  A Director Award may be
in the form of an Option; provided that Options granted as Director Awards shall
not be Incentive Stock Options.  The Grant Price of an Option shall be not less
than the Fair Market Value of the Common Stock subject to such Option on the
Grant Date.  In no event shall the term of the Option extend more than ten
(10) years after the Grant Date.  Options may not include provisions that Reload
the Option upon exercise.  Similarly, Options may not be repriced or otherwise
modified in any way that would constitute a reduction in the Grant Price
associated with such Options.  Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Options awarded to Directors
pursuant to this ARTICLE VIII, including the Grant Price, the term of the
Options, the number of shares subject to the Option and the date or dates upon
which they become exercisable, shall be determined by the Board.

 

Section 8.3                                    Stock Appreciation Rights.  A
Director Award may be in the form of an SAR.  On the Grant Date, the Grant Price
of an SAR shall be not less than the Fair Market Value of the Common Stock
subject to such SAR.  The holder of a tandem SAR may elect to exercise either
the option or the SAR, but not both.  The exercise period for an SAR shall
extend no more than ten (10) years after the Grant Date.  SARs may not include
provisions that Reload the SAR upon exercise.  Similarly, SARs may not be
repriced or otherwise modified in any way that would constitute a reduction in
the Grant Price associated with such SARs.  Subject to the foregoing provisions,
the terms, conditions and limitations applicable to any SARs awarded to
Directors pursuant to this Plan, including the Grant Price, the term of any
SARs, and the date or dates upon which they become exercisable, shall be
determined by the Board.

 

Section 8.4                                    Stock Awards.  A Director Award
may be in the form of a Stock Award.  Any terms, conditions and limitations
applicable to any Stock Awards granted to a Nonemployee Director pursuant to
this Plan, including but not limited to rights to Dividend Equivalents, shall be
determined by the Board.

 

Section 8.5                                    Performance Awards.  Without
limiting the type or number of Director Awards that may be made under the other
provisions of this Plan, a Director Award may be in the form of a Performance
Award.  Any additional terms, conditions and limitations applicable to any
Performance Awards granted to a Nonemployee Director pursuant to this Plan shall
be determined by the Board.  The Board shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Nonemployee Director.

 

Section 8.5                                    Limitations.  Notwithstanding
anything to the contrary contained in this Plan the following limitations shall
apply to any Director Awards made hereunder:

 

(a)                                 no Participant may be granted, during any
fiscal year, Director Awards consisting of Options or SARs (including Options or
SARs that are granted as Performance Awards) that are exercisable for more than
176,000 shares of Common Stock (it being understood that such number amounted to
100,000 under the Prior Plan immediately prior to the Effective Time (as defined
in the Merger Agreement)); and

 

(b)                                 no Participant may be granted, during any
fiscal year, Director Awards consisting of Stock Awards (including Stock Awards
that are granted as

 

13

--------------------------------------------------------------------------------


 

Performance Awards) covering or relating to more than 176,000 shares of Common
Stock (it being understood that such number amounted to 100,000 under the Prior
Plan immediately prior to the Effective Time (as defined in the Merger
Agreement)).

 

ARTICLE IX
CHANGE OF CONTROL

 

Section 9.1                                    Acceleration of Vesting.  Except
as provided in ARTICLE XVI, notwithstanding any other provisions of the Plan,
including ARTICLE VII and ARTICLE VIII hereof, unless otherwise expressly
provided in the applicable Award Agreement, in the event of a Change of Control
during a Participant’s employment (or service as a Nonemployee Director or
Consultant) with the Company or one of its Subsidiaries, each Award granted
under this Plan to the Participant shall become immediately vested and fully
exercisable and any restrictions applicable to the Award shall lapse (regardless
of the otherwise applicable vesting or exercise schedules or performance goals
provided for under the Award Agreement).

 

Section 9.2                                    Exercise Period for Options and
SARs.  In the event of a Change of Control, outstanding Options and SARs shall
remain exercisable until:

 

(a)                                 the expiration of the term of the Award or,

 

(b)                                 if the Participant should die before the
expiration of the term of the Award, until the earlier of:

 

(i)                                     the expiration of the term of the Award
or

 

(ii)                                  two (2) years following the date of the
Participant’s death.

 

ARTICLE X
NON-UNITED STATES PARTICIPANTS

 

The Committee may grant Awards to persons outside the United States under such
terms and conditions as, in the judgment of the Committee, may be necessary or
advisable to comply with the laws of the applicable foreign jurisdictions and,
to that end, may establish sub-plans, modified option exercise procedures and
other terms and procedures.  Notwithstanding the above, no actions may be taken
by the Committee, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law, any governing statute, or any other
applicable law.

 

ARTICLE XI
PAYMENT OF AWARDS

 

Section 11.1                             General.  Payment made to a Participant
pursuant to an Award may be made in the form of cash or Common Stock, or a
combination thereof.

 

Section 11.2                             Dividends, Earnings and Interest. 
Rights to dividends or Dividend Equivalents may be extended to and made part of
any Stock Award, subject to such terms, conditions and restrictions as the
Committee may establish, including such terms, conditions and restrictions as
may be necessary to ensure that the Stock Awards do not provide for the deferral
of compensation within the meaning of section 409A of the Code.

 

14

--------------------------------------------------------------------------------


 

Section 11.3                             Cash-out of Awards.  At the discretion
of the Committee, an Award that is an Option or SAR may be settled by a cash
payment equal to the difference between the Fair Market Value per share of
Common Stock on the date of exercise and the Grant Price of the Award,
multiplied by the number of shares with respect to which the Award is
exercised.  With respect to all Awards other than Options or SARs, at the
discretion of the Board or the Committee, as applicable, such Awards may be
settled by a cash payment in an amount that the Board or the Committee, as
applicable, shall determine in its sole discretion is equal to the fair market
value of such Awards.

 

ARTICLE XII
OPTION EXERCISE

 

Section 12.1                             Exercise in General.  The Grant Price
shall be paid in full at the time of exercise in cash or, if permitted by the
Committee and elected by the optionee, the optionee may purchase such shares by
means of tendering Common Stock or surrendering another Award, including
Restricted Stock, valued at Fair Market Value on the date of exercise, or any
combination thereof.  The Committee shall determine acceptable methods for
Participants who are Employees or Consultants to tender Common Stock or other
Employee Awards or Consultant Awards; provided that any Common Stock that is or
was the subject of an Employee Award or Consultant Award may be so tendered only
if it has been held by the Participant for six (6) months unless otherwise
determined by the Committee.  The Committee may provide for procedures to permit
the exercise or purchase of such Awards by use of the proceeds to be received
from the sale of Common Stock issuable pursuant to an Award.  Unless otherwise
provided in the applicable Award Agreement, in the event shares of Restricted
Stock are tendered as consideration for the exercise of an Option, a number of
the shares issued upon the exercise of the Option, equal to the number of shares
of Restricted Stock used as consideration therefor, shall be subject to the same
restrictions as the Restricted Stock so submitted as well as any additional
restrictions that may be imposed by the Committee.  The Committee may adopt
additional rules and procedures regarding the exercise of Options from time to
time, provided that such rules and procedures are not inconsistent with the
provisions of this ARTICLE XII.

 

Section 12.2                             Exercise through Attestation.  An
optionee desiring to pay the Grant Price of an Option by tendering Common Stock
using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.

 

ARTICLE XIII
TAXES

 

The Company or its designated third party administrator shall have the right to
deduct applicable taxes from any Employee Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of

 

15

--------------------------------------------------------------------------------


 

shares of Common Stock or a combination thereof for payment of taxes or other
amounts required by law or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such
taxes.  The Committee may also permit withholding to be satisfied by the
transfer to the Company of shares of Common Stock theretofore owned by the
holder of the Employee Award with respect to which withholding is required.  If
shares of Common Stock are used to satisfy tax withholding, such shares shall be
valued based on the Fair Market Value when the tax withholding is required to be
made.  The Committee may provide for loans, to the extent not otherwise
prohibited by law, on either a short term or demand basis, from the Company to a
Participant who is an Employee or Consultant to permit the payment of taxes
subject to and required by law.

 

ARTICLE XIV
AMENDMENT, MODIFICATION, SUSPENSION, OR TERMINATION OF THE PLAN

 

Section 14.1                             In General.  The Board may amend,
modify, suspend, or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that:

 

(a)                                 no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant, and

 

(b)                                 no amendment or alteration shall be
effective prior to its approval by the stockholders of the Company to the extent
such approval is required by applicable legal requirements or the applicable
requirements of the securities exchange on which the Company’s Common Stock is
listed.

 

Section 14.2                             Exceptions.  Notwithstanding anything
herein to the contrary, Options issued under the Plan will not be repriced,
replaced, or regranted through cancellation or by decreasing the exercise price
of a previously granted Option except as expressly provided by the adjustment
provisions of ARTICLE XVI.

 

ARTICLE XV
ASSIGNABILITY

 

Unless otherwise determined by the Committee and provided in the Award Agreement
or the terms of the Award, no Award or any other benefit under this Plan shall
be assignable or otherwise transferable except by will, by beneficiary
designation, or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the
rules thereunder.  In the event that a beneficiary designation conflicts with an
assignment by will or the laws of descent and distribution, the beneficiary
designation will prevail.  The Committee may prescribe and include in applicable
Award Agreements or the terms of the Award other restrictions on transfer.  Any
attempted assignment of an Award or any other benefit under this Plan in
violation of this ARTICLE XV shall be null and void.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XVI
ADJUSTMENTS

 

Section 16.1                             Adjustments in General.  The existence
of outstanding Awards shall not affect in any manner the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the capital stock of the
Company or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock (whether or not
such issue is prior to, on a parity with or junior to the existing Common Stock)
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding
of any kind, whether or not of a character similar to that of the acts or
proceedings enumerated above.

 

Section 16.2                             Proportionate
Adjustments              (a)         In the event of any subdivision or
consolidation of outstanding shares of Common Stock, declaration of a dividend
payable in shares of Common Stock or other stock split, each of the following
shall be proportionately adjusted by the Board as appropriate to reflect such
transaction:

 

(i)                                     the number of shares of Common Stock
reserved under this Plan and the number of shares of Common Stock available for
issuance pursuant to specific types of Awards as described in ARTICLE V,

 

(ii)                                  the number of shares of Common Stock
covered by outstanding Awards,

 

(iii)                               the Grant Price or other price in respect of
such Awards,

 

(iv)                              the appropriate Fair Market Value and other
price determinations for such Awards, and

 

(v)                                 the Stock Based Awards Limitations.

 

(b)                                 In the event of any other recapitalization
or capital reorganization of the Company, any consolidation or merger of the
Company with another corporation or entity, the adoption by the Company of any
plan of exchange affecting Common Stock or any distribution to holders of Common
Stock of securities or property (including cash dividends that the Board
determines are not in the ordinary course of business but excluding normal cash
dividends or dividends payable in Common Stock), the Board shall make
appropriate adjustments to:

 

(i)                                     the number of shares of Common Stock
reserved under this Plan and the number of shares of Common Stock available for
issuance pursuant to specific types of Awards as described in ARTICLE V,

 

(ii)                                  the number of shares of Common Stock
covered by Awards,

 

(iii)                               the Grant Price or other price in respect of
such Awards,

 

(iv)                              the appropriate Fair Market Value and other
price determinations for such Awards, and

 

(v)                                 the Stock Based Awards Limitations to
reflect such transaction; provided that such adjustments shall only be such as
are necessary to maintain the proportionate interest of the holders of the
Awards and preserve, without increasing, the value of such Awards.

 

17

--------------------------------------------------------------------------------


 

(c)                                  In the event of a corporate merger,
consolidation, acquisition of assets or stock, separation, reorganization, or
liquidation, the Board shall be authorized to:

 

(i)                                     to assume under the Plan previously
issued compensatory awards, or to substitute Awards for previously issued
compensatory awards as part of such adjustment; if such event constitutes a
Change of Control,

 

(ii)                                  to cancel Awards that are Options or SARs
and give the Participants who are the holders of such Awards notice and
opportunity to exercise for fifteen (15) days prior to such cancellation, or

 

(iii)                               to cancel any such Awards and to deliver to
the Participants cash in an amount that the Board shall determine in its sole
discretion is equal to the fair market value of such Awards on the date of such
event, which in the case of Options or SARs shall be the excess of the Fair
Market Value of Common Stock on such date over the exercise or strike price of
such Award.

 

ARTICLE XVII
RESTRICTIONS

 

No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws.  Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law.  The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

 

ARTICLE XVIII
UNFUNDED PLAN

 

This Plan shall be unfunded.  Although bookkeeping accounts may be established
with respect to Participants under this Plan, any such accounts shall be used
merely as a bookkeeping convenience, including bookkeeping accounts established
by a third party administrator retained by the Company to administer the Plan. 
The Company shall not be required to segregate any assets for purposes of this
Plan or Awards hereunder, nor shall the Company, the Board or the Committee be
deemed to be a trustee of any benefit to be granted under this Plan.  Any
liability or obligation of the Company to any Participant with respect to an
Award under this Plan shall be based solely upon any contractual obligations
that may be created by this Plan and any Award Agreement or the terms of the
Award, and no such liability or obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company. 
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XIX
RIGHT TO EMPLOYMENT

 

Nothing in the Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company or its Subsidiaries to terminate any Participant’s
employment or other service relationship at any time, or confer upon any
Participant any right to continue in the capacity in which he or she is employed
or otherwise serves the Company or its Subsidiaries.

 

ARTICLE XX
SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

ARTICLE XXI
GOVERNING LAW

 

This Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.

 

ARTICLE XXII
EFFECTIVENESS AND TERM

 

The Plan, as amended and restated, shall be effective as of the Effective Time
(as defined in the Merger Agreement).  No Award shall be made under the Plan ten
(10) years or more after such date that the Prior Plan was approved by the
shareholders of Pre-Merger Dawson on January 29, 2007.

 

19

--------------------------------------------------------------------------------